Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response to the last Office Action, filed on February 4, 2022 has been entered and made of record.

112 rejections and 101 rejection are maintained.


Claims 1-22 are currently pending in this application.




This action is final.

Response to Arguments

Applicant's arguments with respect to claims 1-22 have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 4, 7, 9, 10, 11, 12, 14, 16, 18, 19, 20, 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 3 recites “at the same time small enough to avoid negatively impacting efficiency of the subsequent conversion logic and portability across the text source object, wherein the subsequent conversion logic recognizes and extracts a text symbol or a plurality of them using a character recognition logic, wherein a new round of the complete ingestion-conversion-presentation cycle is initiated by the receiver logic whenever the converted information of one cycle recognizably changes from the converted information from the previous round, wherein the agency of the change is the maneuver of the user who, as the natural agent to continue his reading forward and wherein at the very beginning of reading process the device logic performs a calibration routine during which the logic analyzes the ingested images and collect information on overall granularity of the text such as the spacing between lines from which a typical font size may also be deduced, wherein the calibration routine or a part of its logic is performed autonomously or on user initiation anytime during its operation when consecutive operations of ingestion- conversion fail to successively extract a character despite the detected presence of printed zone within the active sensing area, wherein the active sensing area of the ingestion layer is dynamically adjusted using the granularity of the text block collected through a calibration logic, wherein the contact scanning method scans process a small area at a time with the scanned area designed to contain a few character symbols at most, thereby maximizing efficiency of conversion logic and minimizing the footprint of the device and Combined, the advantages allow a near-instantaneous touch-to-read performance   ” but the disclosure fails to provide any explicit or inherent support for these limitations. The specification, paragraphs [037], [067], [196], repeats the claimed subject matter and fail to provide a standard for ascertaining the requisite degree for one of ordinary skill in the art to be able to understand how the invention performs the subject matter above.
Furthermore claim 3 ends with a period and then begins afterwards with “Combined, the advantages allow a near-instantaneous touch-to-read performance”, failing to provide a standard for ascertaining the requisite degree for one of ordinary skill in the art to be able to understand how the invention performs the subject matter above.
  
Claim 4 recites “wherein the ingestion layer is adapted to allow a direct contact between the sensor-bearing side of the ingestion layer and the text-bearing surface of a target object, wherein the target object is any printed text medium, or the display screen of a smartphone, a tablet computer, an eBook reader, or other text displaying devices, wherein the ingestion layer sensor design adopts a grid of miniature optical sensor elements that operates in touch with the surface of the source object but separated by a thin layer that provides illumination on the text source below, wherein each sensor element gauges the luminance of the area of text-bearing object that is within its field of view to determine whether the area is free of or contains a part or the whole of any text symbol”. The specification, paragraphs [038] and [068], repeats the claimed subject matter and fail to provide a standard for ascertaining the requisite degree for one of ordinary skill in the art to be able to understand how the invention performs the following: “direct contact between the sensor-bearing side of the ingestion layer and the text-bearing surface of a target object, wherein the target object is any printed text medium and ingestion layer sensor design adopts a grid of miniature optical sensor elements that operates in touch with the surface of the source object but separated by a thin layer that provides illumination on the text source below, wherein each sensor element gauges the luminance of the area of text-bearing object .”

Claim 7 recites “wherein the text source is based on conductive ink printed on an insulating medium such as the traditional book wherein the ingestion layer comprises a contact scanner type sensor that exploits the electrical impedance contrast between the inked zone and the pristine paper zone, wherein the sensor of the device is modified to use a grid of sensor elements each of which is a miniature capacitor with one of its conducting plates is designed to be significantly smaller than the other, wherein each element in the grid independently measures the change in capacitive coupling between its pair of conducting plates that is induced when any inked part of the printed page come in to overlap the smaller plate thereby increasing the capacitive coupling between the plates and wherein the changed amount in capacitive coupling is related to the discrete states of ON (inked zone) and OFF (ink free pristine zone) for the small area assigned to each element in the grid, wherein the ingestion can be performed in no-light conditions, eliminating the need for the illuminating elements necessary for optical sensors in the device of claim 4 and making the device more compact”. The specification, paragraphs [042] and [071], repeats the claimed subject matter and fail to provide a standard for ascertaining the requisite degree for one of ordinary skill in the art to be able to understand how the invention performs the claimed subject matter above.

Claim 9 recites “wherein the second sense in which the ingested character symbols are presented is tactile sense and each character symbol is translated into the corresponding braille letter which is manifested by the presentation layer using an embodiment of dynamically programmable braille, wherein the ingestion layer and the presentation layer are physically integrated into a single device unit with the conversion layer optionally sandwiched between them, and with a covering element on the top leaving enough space to have a finger inserted between the cover and the rest of the device and securely hold it in place, wherein the lateral dimension of the integrated unit is determined by the larger of the two areas: the size of the contact scanning sensor grid and the size of the single dynamically programmable braille embodiment, wherein the ingestion layer is laid at the bottom of the integrated device so that its sensor grid is in direct contact with the text-bearing surface of the source object when in use, wherein the presentation layer employs an embodiment of the mobile electronic braille of a footprint that fits within the touch sensitive area of the user fingertip, wherein the presentation layer is laid on top of the structure with its programmable braille exposed on the top of the integrated unit so that when the user inserts his fingertip into the space between the device and its topmost cover, its skin is securely in contact with the braille underneath, wherein after the device is turned on and the sensor device is put to standby mode, reading begins when the user inserts his finger into the device and place it on top of the text-bearing surface, wherein the ingestion device is instructed to go into a looping mode in which the ingestion and conversion operations are repeated indefinitely until instructed to pause by the device logic, wherein whenever a valid new character symbol, inclusive of a null symbol that corresponds to a whitespace in print, is extracted by the conversion logic, it is presented through the programmable braille to be touch-read through the inserted fingertip, wherein the user completes read a whole line of text by traversing his finger and the attached device horizontally across the page or the text bearing object until he receives a consecutive series of null symbols indicating he is on the blank margin area of the page or physically sense the edge of the book, wherein the user lifts the device by raising his finger or hand off the page, moves down a line, reposition the device at the beginning of the next line and repeats the process to continue reading”. The specification, paragraphs [044] and [073], repeats the claimed subject matter and fail to provide a standard for ascertaining the requisite degree for one of ordinary skill in the art to be able to understand how the invention is performed.

Claim 10 recites “wherein presentation layer presents a braille symbol in the tactile sense, using a dynamically programmable braille unit comprising a set of embossment actuator units, wherein each embossment actuator unit comprises a localized element that is instructed by a control logic to switch between a pair of tactile stimulus patterns, wherein the user senses each tactile pattern actuated by the actuator unit and interprets the received sensation as an ON or an OFF state, wherein the embossment actuators are in contact with user body parts geometrically arranged to allow their states (ON/OFF) to be sensed simultaneously and distinctly from each other by the user and their collective contemporaneous state is interpreted as one of the braille character symbols, wherein the state transition between ON and OFF for each element of the braille unit is choreographed by the presentation logic to generate an animated sensation of its transition happening during continuous lateral movement of user's fingertip on its surface where in fact the finger remains at rest with respect to the touched surface of the braille, wherein the presentation layer avails itself of a set of functions comprising: a) the presentation layer receives a user feedback signal through a mechanism actualized on its embodiment and relays the received feedback information to the device control logic; b) the braille unit employs an extra set of embossment actuator units set apart from the essential actuator units dedicated to representing all letters in the braille set, and the presentation instructs the extra embossment units to communicate auxiliary information pertinent to a character that is being presented or to express an operational status of the device, such as its battery status or an error code, etc”. The specification, paragraphs [045], [074], [090] and [098] repeats the claimed subject matter and fail to provide a standard for ascertaining the requisite degree for one of ordinary skill in the art to be able to understand how the invention is performed.

Claim 11 recites “wherein the receiver receives information from the first and the second senses, wherein the converter extracts an environmental cue or a plurality of them from the information in the first sense by applying a suite of machine logic and generates a trans- sensory cue or a plurality of them based on content of each extracted environmental cue, wherein the converter uses asynchronous time control protocol for its extraction logic for prescribed types of environmental cues for which it takes more time in their analytics to eliminate congestion of time-critical cues in their timely presentation to the user, wherein at any given moment, the raw data in the second sense and the trans- sensory cues are consolidated and available to be presented through the second sense, wherein the presenter consolidates aggregate raw primary data and the converted cues, wherein presenter presents the consolidated information, and comprising: a) a converter method that extracts an environmental cue or a plurality of them from the received information in the first sense and convert each cue into a trans-sensory cue in the second sense or in the tactile sense; b) the device logic methods that orchestrate repeating cycles of receiver- converter-presenter operations are modified in such a way that the user receives the converted information in synchrony with changes occurring in dynamic content of the received information wherein the changes are due to his own actions as well as causes beyond user's own agency. c) a presenter logic method that consolidates and prioritizes the converted information”. The specification, paragraphs [099], [109], [110], [114] and [111] repeats the claimed subject matter and fail to provide a standard for ascertaining the requisite degree for one of ordinary skill in the art to be able to understand how the invention is performed.

Claim 14 recites “wherein the environmental information ingested through the first sense are analyzed to extract a set discrete environmental cues each of which pertains to a noteworthy aspect as detected in the environmental information by the converter logic, wherein each extracted cue is converted to a trans-sensorial (TS) cue, and added to an Auxiliary Cue Pool - a logic data structure accessed by the presenter logic to take out each cue temporarily stored in it in a time ordered fashion (first in first out) and present to the user, wherein each trans-sensorial cue is sub-categorized into one of the following: AM (Auxiliary Machine-Intelligence cues), AT (Auxiliary Trans-sensorial cues), and T (Tactile cues), wherein AT and AM category cues are presented in the second sense while T category cues are presented in the third (tactile) sense.” The specification, paragraphs [102], [145] and [260], repeats the claimed subject matter and fail to provide a standard for ascertaining the requisite degree for one of ordinary skill in the art to be able to understand how the invention is performed.

 Claim 16 recites “wherein the environmental data ingested in the second sense in its raw media form is categorized as PR (Primary Raw) and is presented in the same sense in the presentation theater, wherein the rendering strength assigned for the PR thread in the presentation theater is dynamically controlled by the user or autonomously controlled by the presentation logic when the user needs to focus more or less on it over other threads. The specification, paragraphs [104] and [262], repeats the claimed subject matter and fail to provide a standard for ascertaining the requisite degree for one of ordinary skill in the art to be able to understand how the invention is performed.

Claim 18 recites “wherein for aural cues, the volume of the sound or the intensity of synthesized stimuli for tactile cues is the way to control the rendering strength. The specification, paragraphs [106] and [264], repeats the claimed subject matter and fail to provide a standard for ascertaining the requisite degree for one of ordinary skill in the art to be able to understand how the invention is performed


Claim 19 recites “wherein for visual cues, the rendering strength means manipulating attributes of their visual representation, which comprises their alpha values on the screen, color- vibrancy, sizes (for an icon-based rendering), or styles (plain vs. bold faces if the cues are to be rendered as text)”. The specification, paragraphs [107] and [264], repeats the claimed subject matter and fail to provide a standard for ascertaining the requisite degree for one of ordinary skill in the art to be able to understand how the invention is performed.

Claim 20 recites “the device continually monitors any object or event that breaches the user's prescribed personal safety bubble, issues environmental cue designated as 'safety bubble breach cue' in real time to guide the user of impaired sensory capacity in taking appropriate measures to preserve his safety while proceeding with his course of action”. The specification, paragraphs [111] and [316], repeats the claimed subject matter and fail to provide a standard for ascertaining the requisite degree for one of ordinary skill in the art to be able to understand how the invention is performed.

Claim 21 recites “wherein the device employs an array of ultrasonic sensors with the array geometrically partitioned into contiguous zones where each zone oversees a group of sensors arranged in proximity to each other, wherein a vibrating actuator is attached to the geometrical center of each zone and placed in contact with user's touch-sensitive area, wherein each sensor in the array monitors for presence of any intruding entity within its prescribed distance range wherein upon detection of such intrusion by any sensor in the array, the device logic uses the contemporaneous readings of all sensors in the same group to deduce the location and size of the intruding entity in the directional cone covered by the sensors in the same zone, wherein the device logic uses the deduced size and distance of the intruding entity, if any, to activate the vibration actuator associated with the same zone modulating its vibration strength and frequency in accordance with the deduced size and distance, wherein the user trained to sense the haptic stimulus of the vibrating actuator and relate its vibration strength and frequency to the size and distance of the intruding object, wherein he also associates the location of the vibrating zone with the direction from which the intrusion is happening, wherein the collective aggregation of the vibration status of each zone of the device gives its user an instantaneous appraisal of the intrusion or breach status of his personal safety periphery wherein the user uses the appraisal to guide his moving direction and speed to ensure continuing integrity of the safety periphery wherein the boundary of the safety periphery may be adjusted in real time by changing through device logic the threshold distance beyond which the vibration is not activated, wherein the user may shrink or expand the size of the peripheral boundary depending on his desired walking speed and the average density of obstacles around him which limit the attainable sustained speed at which he may continue walking.”. The specification, paragraphs [272] and [111], repeats the claimed subject matter and fail to provide a standard for ascertaining the requisite degree for one of ordinary skill in the art to be able to understand how the invention is performed.
Claim 22 recites “wherein an array of the sensors replaces the sensor unit of the device of claim 12 and as a whole the sensor unit continuously monitors for presence of an object with its distance and relative speed with respect to the user of the device, wherein each sensor may comprise sensors based on different types of physical mechanism to meet the requirement of its reach and resolution of object delineation.”. The specification, paragraphs [170.1] and [7], repeats the claimed subject matter and fail to provide a standard for ascertaining the requisite degree for one of ordinary skill in the art to be able to understand how the invention is performed.


The above claimed subject matter are not defined alone or in combination with other claimed subject matter in a manner that allows one of ordinary skill in the art to be able to understand the meaning of these term and/or the function of these terms and thus claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4, 7, 9, 10, 11, 12, 14, 16, 18, 19, 20, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The terms below lack a definition in the disclosure and it is not conventional, and it is unclear what is meant thus rendering the claim indefinite.

Claim 3 recites “at the same time small enough to avoid negatively impacting efficiency of the subsequent conversion logic and portability across the text source object, wherein the subsequent conversion logic recognizes and extracts a text symbol or a plurality of them using a character recognition logic, wherein a new round of the complete ingestion-conversion-presentation cycle is initiated by the receiver logic whenever the converted information of one cycle recognizably changes from the converted information from the previous round, wherein the agency of the change is the maneuver of the user who, as the natural agent to continue his reading forward and wherein at the very beginning of reading process the device logic performs a calibration routine during which the logic analyzes the ingested images and collect information on overall granularity of the text such as the spacing between lines from which a typical font size may also be deduced, wherein the calibration routine or a part of its logic is performed autonomously or on user initiation anytime during its operation when consecutive operations of ingestion- conversion fail to successively extract a character despite the detected presence of printed zone within the active sensing area, wherein the active sensing area of the ingestion layer is dynamically adjusted using the granularity of the text block collected through a calibration logic, wherein the contact scanning method scans process a small area at a time with the scanned area designed to contain a few character symbols at most, thereby maximizing efficiency of conversion logic and minimizing the footprint of the device and Combined, the advantages allow a near-instantaneous touch-to-read performance” but the disclosure fails to provide any explicit or inherent support for these limitations. The specification, paragraphs [037], [067], [196], repeats the claimed subject matter and fail to provide a standard for ascertaining the requisite degree for one of ordinary skill in the art to be able to understand how the invention performs the claimed subject matter above.  
Furthermore claim 3 ends with a period and then begins afterwards with “Combined, the advantages allow a near-instantaneous touch-to-read performance”, failing to provide a standard for ascertaining the requisite degree for one of ordinary skill in the art to be able to understand how the invention performs the subject matter above.

Claim 4 recites “wherein the ingestion layer is adapted to allow a direct contact between the sensor-bearing side of the ingestion layer and the text-bearing surface of a target object, wherein the target object is any printed text medium, or the display screen of a smartphone, a tablet computer, an eBook reader, or other text displaying devices, wherein the ingestion layer sensor design adopts a grid of miniature optical sensor elements that operates in touch with the surface of the source object but separated by a thin layer that provides illumination on the text source below, wherein each sensor element gauges the luminance of the area of text-bearing object that is within its field of view to determine whether the area is free of or contains a part or the whole of any text symbol”. The specification, paragraphs [038] and [068], repeats the claimed subject matter and fail to provide a standard for ascertaining the requisite degree for one of ordinary skill in the art to be able to understand how the invention performs the following: “direct contact between the sensor-bearing side of the ingestion layer and the text-bearing surface of a target object, wherein the target object is any printed text medium and ingestion layer sensor design adopts a grid of miniature optical sensor elements that operates in touch with the surface of the source object but separated by a thin layer that provides illumination on the text source below, wherein each sensor element gauges the luminance of the area of text-bearing object .”

Claim 7 recites “wherein the text source is based on conductive ink printed on an insulating medium such as the traditional book wherein the ingestion layer comprises a contact scanner type sensor that exploits the electrical impedance contrast between the inked zone and the pristine paper zone, wherein the sensor of the device is modified to use a grid of sensor elements each of which is a miniature capacitor with one of its conducting plates is designed to be significantly smaller than the other, wherein each element in the grid independently measures the change in capacitive coupling between its pair of conducting plates that is induced when any inked part of the printed page come in to overlap the smaller plate thereby increasing the capacitive coupling between the plates and wherein the changed amount in capacitive coupling is related to the discrete states of ON (inked zone) and OFF (ink free pristine zone) for the small area assigned to each element in the grid, wherein the ingestion can be performed in no-light conditions, eliminating the need for the illuminating elements necessary for optical sensors in the device of claim 4 and making the device more compact”. The specification, paragraphs [042] and [071], repeats the claimed subject matter and fail to provide a standard for ascertaining the requisite degree for one of ordinary skill in the art to be able to understand how the invention performs the claimed subject matter above.

Claim 9 recites “wherein the second sense in which the ingested character symbols are presented is tactile sense and each character symbol is translated into the corresponding braille letter which is manifested by the presentation layer using an embodiment of dynamically programmable braille, wherein the ingestion layer and the presentation layer are physically integrated into a single device unit with the conversion layer optionally sandwiched between them, and with a covering element on the top leaving enough space to have a finger inserted between the cover and the rest of the device and securely hold it in place, wherein the lateral dimension of the integrated unit is determined by the larger of the two areas: the size of the contact scanning sensor grid and the size of the single dynamically programmable braille embodiment, wherein the ingestion layer is laid at the bottom of the integrated device so that its sensor grid is in direct contact with the text-bearing surface of the source object when in use, wherein the presentation layer employs an embodiment of the mobile electronic braille of a footprint that fits within the touch sensitive area of the user fingertip, wherein the presentation layer is laid on top of the structure with its programmable braille exposed on the top of the integrated unit so that when the user inserts his fingertip into the space between the device and its topmost cover, its skin is securely in contact with the braille underneath, wherein after the device is turned on and the sensor device is put to standby mode, reading begins when the user inserts his finger into the device and place it on top of the text-bearing surface, wherein the ingestion device is instructed to go into a looping mode in which the ingestion and conversion operations are repeated indefinitely until instructed to pause by the device logic, wherein whenever a valid new character symbol, inclusive of a null symbol that corresponds to a whitespace in print, is extracted by the conversion logic, it is presented through the programmable braille to be touch-read through the inserted fingertip, wherein the user completes read a whole line of text by traversing his finger and the attached device horizontally across the page or the text bearing object until he receives a consecutive series of null symbols indicating he is on the blank margin area of the page or physically sense the edge of the book, wherein the user lifts the device by raising his finger or hand off the page, moves down a line, reposition the device at the beginning of the next line and repeats the process to continue reading”. The specification, paragraphs [044] and [073], repeats the claimed subject matter and fail to provide a standard for ascertaining the requisite degree for one of ordinary skill in the art to be able to understand how the invention is performed.

Claim 10 recites “wherein presentation layer presents a braille symbol in the tactile sense, using a dynamically programmable braille unit comprising a set of embossment actuator units, wherein each embossment actuator unit comprises a localized element that is instructed by a control logic to switch between a pair of tactile stimulus patterns, wherein the user senses each tactile pattern actuated by the actuator unit and interprets the received sensation as an ON or an OFF state, wherein the embossment actuators are in contact with user body parts geometrically arranged to allow their states (ON/OFF) to be sensed simultaneously and distinctly from each other by the user and their collective contemporaneous state is interpreted as one of the braille character symbols, wherein the state transition between ON and OFF for each element of the braille unit is choreographed by the presentation logic to generate an animated sensation of its transition happening during continuous lateral movement of user's fingertip on its surface where in fact the finger remains at rest with respect to the touched surface of the braille, wherein the presentation layer avails itself of a set of functions comprising: a) the presentation layer receives a user feedback signal through a mechanism actualized on its embodiment and relays the received feedback information to the device control logic; b) the braille unit employs an extra set of embossment actuator units set apart from the essential actuator units dedicated to representing all letters in the braille set, and the presentation instructs the extra embossment units to communicate auxiliary information pertinent to a character that is being presented or to express an operational status of the device, such as its battery status or an error code, etc”. The specification, paragraphs [045], [074], [090] and [098] repeats the claimed subject matter and fail to provide a standard for ascertaining the requisite degree for one of ordinary skill in the art to be able to understand how the invention is performed.

Claim 11 recites “wherein the receiver receives information from the first and the second senses, wherein the converter extracts an environmental cue or a plurality of them from the information in the first sense by applying a suite of machine logic and generates a trans- sensory cue or a plurality of them based on content of each extracted environmental cue, wherein the converter uses asynchronous time control protocol for its extraction logic for prescribed types of environmental cues for which it takes more time in their analytics to eliminate congestion of time-critical cues in their timely presentation to the user, wherein at any given moment, the raw data in the second sense and the trans- sensory cues are consolidated and available to be presented through the second sense, wherein the presenter consolidates aggregate raw primary data and the converted cues, wherein presenter presents the consolidated information, and comprising: a) a converter method that extracts an environmental cue or a plurality of them from the received information in the first sense and convert each cue into a trans-sensory cue in the second sense or in the tactile sense; b) the device logic methods that orchestrate repeating cycles of receiver- converter-presenter operations are modified in such a way that the user receives the converted information in synchrony with changes occurring in dynamic content of the received information wherein the changes are due to his own actions as well as causes beyond user's own agency. c) a presenter logic method that consolidates and prioritizes the converted information”. The specification, paragraphs [099], [109], [110], [114] and [111] repeats the claimed subject matter and fail to provide a standard for ascertaining the requisite degree for one of ordinary skill in the art to be able to understand how the invention is performed.

Claim 14 recites “wherein the environmental information ingested through the first sense are analyzed to extract a set discrete environmental cues each of which pertains to a noteworthy aspect as detected in the environmental information by the converter logic, wherein each extracted cue is converted to a trans-sensorial (TS) cue, and added to an Auxiliary Cue Pool - a logic data structure accessed by the presenter logic to take out each cue temporarily stored in it in a time ordered fashion (first in first out) and present to the user, wherein each trans-sensorial cue is sub-categorized into one of the following: AM (Auxiliary Machine-Intelligence cues), AT (Auxiliary Trans-sensorial cues), and T (Tactile cues), wherein AT and AM category cues are presented in the second sense while T category cues are presented in the third (tactile) sense.” The specification, paragraphs [102], [145] and [260], repeats the claimed subject matter and fail to provide a standard for ascertaining the requisite degree for one of ordinary skill in the art to be able to understand how the invention is performed.

 Claim 16 recites “wherein the environmental data ingested in the second sense in its raw media form is categorized as PR (Primary Raw) and is presented in the same sense in the presentation theater, wherein the rendering strength assigned for the PR thread in the presentation theater is dynamically controlled by the user or autonomously controlled by the presentation logic when the user needs to focus more or less on it over other threads. The specification, paragraphs [104] and [262], repeats the claimed subject matter and fail to provide a standard for ascertaining the requisite degree for one of ordinary skill in the art to be able to understand how the invention is performed.

Claim 18 recites “wherein for aural cues, the volume of the sound or the intensity of synthesized stimuli for tactile cues is the way to control the rendering strength. The specification, paragraphs [106] and [264], repeats the claimed subject matter and fail to provide a standard for ascertaining the requisite degree for one of ordinary skill in the art to be able to understand how the invention is performed


Claim 19 recites “wherein for visual cues, the rendering strength means manipulating attributes of their visual representation, which comprises their alpha values on the screen, color- vibrancy, sizes (for an icon-based rendering), or styles (plain vs. bold faces if the cues are to be rendered as text)”. The specification, paragraphs [107] and [264], repeats the claimed subject matter and fail to provide a standard for ascertaining the requisite degree for one of ordinary skill in the art to be able to understand how the invention is performed.

Claim 20 recites “the device continually monitors any object or event that breaches the user's prescribed personal safety bubble, issues environmental cue designated as 'safety bubble breach cue' in real time to guide the user of impaired sensory capacity in taking appropriate measures to preserve his safety while proceeding with his course of action”. The specification, paragraphs [111] and [316], repeats the claimed subject matter and fail to provide a standard for ascertaining the requisite degree for one of ordinary skill in the art to be able to understand how the invention is performed.
Claim 21 recites “wherein the device employs an array of ultrasonic sensors with the array geometrically partitioned into contiguous zones where each zone oversees a group of sensors arranged in proximity to each other, wherein a vibrating actuator is attached to the geometrical center of each zone and placed in contact with user's touch-sensitive area, wherein each sensor in the array monitors for presence of any intruding entity within its prescribed distance range wherein upon detection of such intrusion by any sensor in the array, the device logic uses the contemporaneous readings of all sensors in the same group to deduce the location and size of the intruding entity in the directional cone covered by the sensors in the same zone, wherein the device logic uses the deduced size and distance of the intruding entity, if any, to activate the vibration actuator associated with the same zone modulating its vibration strength and frequency in accordance with the deduced size and distance, wherein the user trained to sense the haptic stimulus of the vibrating actuator and relate its vibration strength and frequency to the size and distance of the intruding object, wherein he also associates the location of the vibrating zone with the direction from which the intrusion is happening, wherein the collective aggregation of the vibration status of each zone of the device gives its user an instantaneous appraisal of the intrusion or breach status of his personal safety periphery wherein the user uses the appraisal to guide his moving direction and speed to ensure continuing integrity of the safety periphery wherein the boundary of the safety periphery may be adjusted in real time by changing through device logic the threshold distance beyond which the vibration is not activated, wherein the user may shrink or expand the size of the peripheral boundary depending on his desired walking speed and the average density of obstacles around him which limit the attainable sustained speed at which he may continue walking.”. The specification, paragraphs [272] and [111], repeats the claimed subject matter and fail to provide a standard for ascertaining the requisite degree for one of ordinary skill in the art to be able to understand how the invention is performed.

Claim 22 recites “wherein an array of the sensors replaces the sensor unit of the device of claim 12 and as a whole the sensor unit continuously monitors for presence of an object with its distance and relative speed with respect to the user of the device, wherein each sensor may comprise sensors based on different types of physical mechanism to meet the requirement of its reach and resolution of object delineation.”. The specification, paragraphs [170.1] and [7], repeats the claimed subject matter and fail to provide a standard for ascertaining the requisite degree for one of ordinary skill in the art to be able to understand how the invention is performed.


Furthermore claims 1-22 are rejected under are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The terms below lack a definition in the disclosure and it is not conventional, and it is unclear what is meant thus rendering the claim indefinite. 

A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to “[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data” was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited “an input means” and required a user to use the input means was found to be indefinite because it was unclear “whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means.”); Ex parteLyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).

Claims 1-22 lack antecedent basis, please see underlined terms below as examples of terms that lack antecedent basis. Please review all claims accordingly to correct lack of antecedent basis.
the user
the agency of user
the scope
the pace of reading
the point of focus
the source text
the active sensing area
the subsequent conversion logic
the complete ingestion-conversion-presentation cycle
the receiver logic 
the character symbol
the inked zone and the pristine paper zone
the set of images scanned
the tip of the index finger or other (extended) area
the other side of the sensor

the input data

the streaming train of characters or symbols

the stream of dynamically and electronically modified patterns

the touch-sensitive surface of the user body part

the full audio or visual sensory stimuli

the sensory deprivation

the raw primary data

the converted cues
the user's primary sensory channel

the primary (i.e. fully functioning) sensory organ

the user's deprived sensor

the media data ingested

the extracted cues

their trans-sensorial counterparts

the Primary Raw (PR) strand

the cues synthesized

the strand

the fore or push it to the background

aural cues

the volume of the sound 

the intensity of synthesized stimuli for tactile cues is the way to control the weight

visual cues

the cues

the presence

these 'boundary' or 'perimeter' 

the invention 

the special type of environmental cue

the safety bubble breach cue


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  It is noted that as per applicant’s disclosure, figure 1, the claimed subject matter can be performed by a human process. 

    PNG
    media_image1.png
    971
    886
    media_image1.png
    Greyscale

The figure above performs the human process of a receiver receiving information wherein the original representation of the information is in the first sense (an image with sound displayed to human eyes perform this process);  a converter that converts the information received in the first sense into information in the second sense (human brain performs this process converting it to a stimulus and allowing user’s ears to sense the sound (second sense)); a presenter that presents the converted information in the second sense (human brain transmits image/sound captured and transmits to ear canals); a suite of device logic methods that orchestrate repeating cycles of receiver converter- presenter operations in such a way that the user receives the converted information in synchrony with the pacing set by his ongoing action (human senses such as eyes and/or ears that are being open/closed and/or blocked or unblocked by a user would orchestrate a repeating cycle of receiving or not receiving information causing synchrony or desynchrony with the pacing set by his ongoing action); and  a feedback control method by the agency of user action that modifies the scope and amount of information presented in the second sense (the obstruction of the eyes and/or ears would modify the scope and amount of information presented in the second sense). Claims 1-22 are directed to actions that can be performed by a human process as shown in figure 1 above.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no improvements to a known technology, an electronic device is not improved, it does not require a particular machine, it does not require changing an article to a different state and there are no unconventional steps.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. US 20160171907 Al in view of Minoni et al. US 20110188783 Al.

 	As to Claim 1:
	Moore et al. discloses a device compensating limits of human's senses where a first sense is compromised (Moore, see paragraph [0002], where Moore discloses that visually impaired individuals may find it difficult to ascertain the content of printed text or to ascertain objects or
information in a surrounding environment) while a second sense is functional (Moore, see figure 5 and paragraph [0013], where Moore discloses that FIG. 5 schematically depicts an imaging glove providing audible output to a user), comprising: a) a receiver receiving information wherein the original representation of the information is in the first sense (Moore, see figure 4 and paragraph [0015], where Moore discloses that the imaging glove may receive image data from the wrist camera or finger camera, recognize an object or text in the received image data, and provide output indicative of the recognized image or the recognized text); b) a converter that converts the information received in the first sense into information in the second sense (Moore, see paragraph [0023], where Moore discloses that each of the one or more speakers 140 transforms data signals from the imaging glove 100 into audible mechanical vibrations); c) a presenter that presents the converted information in the second sense (Moore, see paragraph [0041], where Moore discloses that the speaker 140a is coupled to the wrist portion 102. In other embodiments, the speaker 140a may be coupled to the finger portion 104 or another portion of the imaging glove 100. The speaker 140a transforms data signals from the imaging glove 100 into audible output, such as audible output indicative of text or objects recognized by the imaging glove 100); d) a suite of device logic methods that orchestrate repeating processing of receiver- converter-presenter operations in such a way that the user receives the converted information in synchrony with the pacing set by his ongoing action (Moore, see paragraph [0004], where Moore discloses that a memory module communicatively coupled to the processor, and machine readable instructions stored in the memory module. When executed by the processor, the machine readable instructions cause the imaging glove to receive image data from the wrist camera or the finger camera, recognize an object in the received image data, and provide output indicative of the recognized object); and, e) a feedback control method by the agency of user action that modifies the scope and amount of information presented in the second sense (Moore, see paragraph [0053], where Moore discloses that by way of non-limiting example, image data of a user's environment captured by the camera may include an "EXIT" sign. The one or more processors 130 may detect and extract the word and location of the "EXIT" sign in the environment and provide audible output that the exit sign was detected).
Moore differs from the claimed subject matter in that Moore does not explicitly disclose cycles.
However in an analogous art, Minoni discloses cycles (Minoni, see paragraph [0049], where Minoni discloses considering that in a normal printed text the stroke width of the characters is about 0.3-0.4 mm and taking into account the sampling constraints, it is possible to estimate the required number of dots for inch (dpi). Given the minimum stroke width w0, a sampling having a spacing of w0/3 can be considered enough).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Moore with Minoni. One would be motivated to modify Moore by disclosing cycles as taught by Minoni thereby the target is to motivate the learning to read by exploiting visual and auditory stimulations together (Minoni, paragraph [0019]).

As to Claim 2:
	Moore in view of Minoni discloses the device of claim 1 embodied as a reading device for the blind, wherein first sense is the vision (Moore, see paragraph [0002], where Moore discloses that visually impaired individuals may find it difficult to ascertain the content of printed text or to ascertain objects or information in a surrounding environment), and the receiver receives visual information comprising texts as a graphic image or as a stream of digital codes stored in its memory or transmitted from a logic device (Moore, see figure 4 and paragraph [0015], where Moore discloses that the imaging glove may receive image data from the wrist camera or finger camera, recognize an object or text in the received image data, and provide output indicative of the recognized image or the recognized text), wherein the second sense is auditory sense or tactile sensation (Moore, see paragraph [0023], where Moore discloses that each of the one or more speakers 140 transforms data signals from the imaging glove 100 into audible mechanical vibrations), wherein the receiver comprises an ingestion layer that ingests information from a target object (Moore, see figure 4 and paragraph [0015], where Moore discloses that the imaging glove may receive image data from the wrist camera or finger camera, recognize an object or text in the received image data, and provide output indicative of the recognized image or the recognized text), wherein movement of a designated body part of the user provides the agency with which the user controls the pace of reading and instructively moves the point of focus thereby navigating intuitively within the source text or among a multitude of text carrying objects in real time i.e., during his reading and in synchrony with his instructive movement (Moore, see figure 4, paragraph [0053], where Moore discloses that by way of non-limiting example, image data of a user's environment captured by the camera may include an "EXIT" sign. The one or more processors 130 may detect and extract the word and location of the "EXIT" sign in the environment and provide audible output that the exit sign was detected).

As to Claim 3:
	Moore in view of Minoni discloses the device of claim 2, wherein the ingestion layer is designed to be held by the user's hand or worn around the user's fingertip (Moore, see figure 2), with its planar sensor unit (Moore, see 144a in figure 3) placed in direct contact with the text-bearing surface of the source object (Moore, see figure 4), wherein the active sensing area is configured to be of a size in a range big enough to cover at least a few contiguous letter symbols of the text in the horizontal direction and at least two lines of text in the vertical direction (Moore, see figure 4, paragraph [0053], where Moore discloses that by way of non-limiting example, image data of a user's environment captured by the camera may include an "EXIT" sign. The one or more processors 130 may detect and extract the word and location of the "EXIT" sign in the environment and provide audible output that the exit sign was detected), and at the same time small enough to avoid negatively impacting efficiency of the subsequent conversion logic and portability across the text source object, wherein the subsequent conversion logic recognizes and extracts a text symbol or a plurality of them using a character recognition logic, wherein a new round of the complete ingestion-conversion-presentation cycle is initiated by the receiver logic whenever the converted information of one cycle recognizably changes from the converted information from the previous round, wherein the agency of the change is the maneuver of the user who, as the natural agent to continue his reading forward (Moore, see paragraph [0048], where Moore discloses that In operation, a user may utilize the imaging glove 100 to image a field of view of the finger camera 144a and/or the wrist camera 144b, which may include text or an environment including one or more objects. With respect to objects in the user's environment, the user may utilize the imaging glove 100 to recognize a variety of classes of objects including, but not limited to, people, tables, empty seats, doorways, walls, restrooms, and water fountains. The imaging glove 100 may receive image data from the finger camera 144a or the wrist camera 144b. The image data may be received by the one or more processors 130, which may process the image data using one or more algorithms. Any known or yet-to-be developed optical character recognition algorithms may be applied to the image data in order to recognize text included in the image data. One or more object recognition algorithms may be applied to the image data to extract objects. Any known or yet-to-be-developed object recognition algorithms may be used to extract the objects from the image data. Example object recognition algorithms include, but are not limited to, scale-invariant feature transform ("SIFT"), speeded up robust features ("SURF"), and edge-detection algorithms. Any known or yet-to-be developed facial recognition algorithms may also be applied to the image data to detect particular people within the environment. The optical character recognition algorithms, object recognition algorithms, or facial recognition algorithms may be stored in the one or more memory modules 132 and executed by the one or more processors 130), moves the receiver unit from one location on the source text to another (Moore, see figure 4), wherein the device logic correctly recognizes the maneuver as indicator of user intention, wherein the consecutive sets of recognized character symbols are analyzed by the conversion logic that removes redundancy and puts them into a coherent stream of text that matches the part of the source text being traversed by the moving scanner, wherein the logic keeps on-going stats on ingested contents over a brief window of time to deduce reading speed and to detect any indicator of text structure (such as the blank margin after the end of each line, directional change in the movement of the ingestion device, a prescribed set of gestures - each expressed by a designated unique pattern of movements of the device to instruct the device to initiate a prescribed set of device action (Moore, see paragraph  [0038], where Moore discloses that the wrist camera 144b is coupled to the wrist portion 102. The wrist camera 144b depicted in FIG. 3 has an optical axis 190 that extends toward a palm of a user wearing the imaging glove 100 such that
when the imaging glove 100 is placed on a hand of a user, the wrist camera 144b images an area above a palm of the hand so that an object held in the hand of the user may be imaged by the wrist camera 144b. Quick object recognition of an object held in the user's hand may be facilitated by orienting the wrist camera 144b such that the optical axis 190 is directed toward a palm of a user wearing the imaging glove 100. The wrist camera 144b is included in the one or more cameras 144
described above with respect to FIG. 1. While the embodiment depicted in FIG. 3 includes only one wrist camera 144b, other embodiments may include more than one wrist camera, such as embodiments that include two wrist cameras that provide a stereoscopic viewing system for objects imaged by the wrist cameras. Furthermore, while the wrist camera 144b is positioned in a center of the wrist portion 102 in the embodiment depicted in FIG. 3, in other embodiments, the wrist camera 144b may be offset from the center), wherein the text-bearing target object may be a passive text-bearing object such as a regular book, a magazine, a poster, or a label on a product or an electronic device on which text information is displayed (Moore, see figure 4), and wherein at the very beginning of reading process the device logic performs a calibration routine during which the logic analyzes the ingested images and collect information on overall granularity of the text such as the spacing between lines from which a typical font size may also be deduced, wherein the calibration routine or a part of its logic is performed autonomously or on user initiation anytime during its operation when consecutive operations of ingestion- conversion fail to successively extract a character despite the detected presence of printed zone within the active sensing area, wherein the active sensing area of the ingestion layer is dynamically adjusted using the granularity of the text block collected through a calibration logic, wherein the contact scanning method scans process a small area at a time with the scanned area designed to contain a few character symbols at most, thereby maximizing efficiency of conversion logic and minimizing the footprint of the device (Moore, see paragraph [0048], where Moore discloses that In operation, a user may utilize the imaging glove 100 to image a field of view of the finger camera 144a and/or the wrist camera 144b, which may include text or an environment including one or more objects. With respect to objects in the user's environment, the user may utilize the imaging
glove 100 to recognize a variety of classes of objects including, but not limited to, people, tables, empty seats, doorways, walls, restrooms, and water fountains. The imaging glove 100 may receive image data from the finger camera 144a or the wrist camera 144b. The image data may be received by the one or more processors 130, which may process the image data using one or more algorithms. Any known or yet-to-be developed optical character recognition algorithms may be
applied to the image data in order to recognize text included in the image data. One or more object recognition algorithms may be applied to the image data to extract objects. Any known or yet-to-be-developed object recognition algorithms may be used to extract the objects from the image data.
Example object recognition algorithms include, but are not limited to, scale-invariant feature transform ("SIFT"), speeded up robust features ("SURF"), and edge-detection algorithms. Any known or yet-to-be developed facial recognition algorithms may also be applied to the image data to
detect particular people within the environment. The optical character recognition algorithms, object recognition algorithms, or facial recognition algorithms may be stored in the one or more memory modules 132 and executed by the one or more processors 130).

Combined, the advantages allow a near-instantaneous touch-to-read performance  (Moore, see paragraphs [0049] and [0050], where Moore discloses non-limiting example use case of a visually
impaired user using the imaging glove 100 to locate a pizza box and receive preparation instructions for the pizza will now be described with reference to FIGS. 4-6. Referring now to FIG. 4, a user may desire to eat pizza and may retrieve a pizza box 402 from a freezer. In order to verify that the user has in fact retrieved the pizza box, the user may use the imaging glove 100 to image the pizza box 402. For example, the imaging glove 100 may receive image data from the wrist camera 144b, recognize an object (in this case, the pizza box 402) in the received image data with one or more of object recognition algorithms executed by the one or more processors 130, and provide output indicative of the recognized object. As noted above, the wrist camera 144b may be better suited for object recognition than the finger camera 144a when the wrist camera 144b has a farther focal point and/or a wider field of view than the finger camera 144a. However, in other embodiments, the imaging glove 100 may receive image data from the finger camera 144a, or may receive image data from both the wrist camera 144b and the finger camera 144a. After recognizing the pizza box, the imaging glove 100 may provide output indicative of the recognized object.
In some embodiments, the imaging glove 100 may provide audible output indicative of the recognized object, such as by outputting "you are holding a pizza box," (FIG. 5) via the
speaker 140a of the imaging glove 100 to indicate to the visually impaired user that he or she is holding a pizza box).

As to Claim 4:
	Moore in view of Minoni discloses the device of claim 3, wherein the ingestion layer is adapted to allow a direct contact between the sensor-bearing side of the ingestion layer and the text-bearing surface of a target object, wherein the target object is any printed text medium, or the display screen of a smartphone, a tablet computer, an eBook reader, or other text displaying devices, wherein the ingestion layer sensor design adopts a grid of miniature optical sensor elements that operates in touch with the surface of the source object but separated by a thin layer that provides illumination on the text source below, wherein each sensor element gauges the luminance of the area of text-bearing object that is within its field of view to determine whether the area is free of or contains a part or the whole of any text symbol (Moore, see paragraph [0048], where Moore discloses that In operation, a user may utilize the imaging glove 100 to image a field of view of the finger camera 144a and/or the wrist camera 144b, which may include text or an environment including one or more objects. With respect to objects in the user's environment, the user may utilize the imaging glove 100 to recognize a variety of classes of objects including, but not limited to, people, tables, empty seats, doorways, walls, restrooms, and water fountains. The imaging glove 100 may receive image data from the finger camera 144a or the wrist camera 144b. The image data may be received by the one or more processors 130, which may process the image data using one or more algorithms. Any known or yet-to-be developed optical character recognition algorithms may be applied to the image data in order to recognize text included in the image data. One or more object recognition algorithms may be applied to the image data to extract objects. Any known or yet-to-be-developed object recognition algorithms may be used to extract the objects from the image data. Example object recognition algorithms include, but are not limited to, scale-invariant feature transform ("SIFT"), speeded up robust features ("SURF"), and edge-detection algorithms. Any known or yet-to-be developed facial recognition algorithms may also be applied to the image data to detect particular people within the environment. The optical character recognition algorithms, object recognition algorithms, or facial recognition algorithms may be stored in the one or more memory modules 132 and executed by the one or more processors 130), and wherein the aggregate output of the sensor elements is constructed into a matrix or a bitmap representation of the print pattern or lack thereof in the area probed by the ingestion layer at any given moment with which optical character recognition (OCR) logic proceeds to detect a character symbol or plurality of them  (Moore, see paragraphs [0049] and [0050], where Moore discloses non-limiting example use case of a visually impaired user using the imaging glove 100 to locate a pizza box and receive preparation instructions for the pizza will now be described with reference to FIGS. 4-6. Referring now to FIG. 4, a user may desire to eat pizza and may retrieve a pizza box 402 from a freezer. In order to verify that the user has in fact retrieved the pizza box, the user may use the imaging glove 100 to image the pizza box 402. For example, the imaging glove 100 may receive image data from the wrist camera 144b, recognize an object (in this case, the pizza box 402) in the received image data with one or more of object recognition algorithms executed by the one or more processors 130, and provide output indicative of the recognized object. As noted above, the wrist camera 144b may be better suited for object recognition than the finger camera 144a when the wrist camera 144b has a farther focal point and/or a wider field of view than the finger camera 144a. However, in other embodiments, the imaging glove 100 may receive image data from the finger camera 144a, or may receive image data from both the wrist camera 144b and the finger camera 144a. After recognizing the pizza box, the imaging glove 100 may provide output indicative of the recognized object.
In some embodiments, the imaging glove 100 may provide audible output indicative of the recognized object, such as by outputting "you are holding a pizza box," (FIG. 5) via the
speaker 140a of the imaging glove 100 to indicate to the visually impaired user that he or she is holding a pizza box).
 

As to Claim 5:
	Moore in view of Minoni discloses the device of claim 3, wherein the ingestion layer is adapted to operate a camera either hand-held or worn as part of an accessory or clothing on the user's body to ingest the whole page or a block of source text from a distance, wherein the captured image is corrected for any distortion due to imperfect perspectives and other flaws by the conversion logic before processed by its optical character recognition (OCR) function that extracts the textual information as a series of character symbols and stores in the device memory, wherein the OCR logic is also instructed to associate each recognized character symbol with its location inside the bound of the ingested image, wherein the camera is instructed by the device logic to switch its operating mode from 'image capture' to 'tracking mode' to continuously monitor user's moving finger or other designated part of the device lying on the surface of the source text object, wherein the relative position of the tracked point within the bound of the source is mapped back to identify the character symbol or a word that contains the character in the OCR extracted text data in memory, wherein the identified character or word is communicated to the presentation layer where it is presented in the second (Moore, see paragraphs [0049] and [0050], where Moore discloses non-limiting example use case of a visually impaired user using the imaging glove 100 to locate a pizza box and receive preparation instructions for the pizza will now be described with reference to FIGS. 4-6. Referring now to FIG. 4, a user may desire to eat pizza and may retrieve a pizza box 402 from a freezer. In order to verify that the user has in fact retrieved the pizza box, the user may use the imaging glove 100 to image the pizza box 402. For example, the imaging glove 100 may receive image data from the wrist camera 144b, recognize an object (in this case, the pizza box 402) in the received image data with one or more of object recognition algorithms executed by the one or more processors 130, and provide output indicative of the recognized object. As noted above, the wrist camera 144b may be better suited for object recognition than the finger camera 144a when the wrist camera 144b has a farther focal point and/or a wider field of view than the finger camera 144a. However, in other embodiments, the imaging glove 100 may receive image data from the finger camera 144a, or may receive image data from both the wrist camera 144b and the finger camera 144a. After recognizing the pizza box, the imaging glove 100 may provide output indicative of the recognized object. In some embodiments, the imaging glove 100 may provide audible output indicative of the recognized object, such as by outputting "you are holding a pizza box," (FIG. 5) via the speaker 140a of the imaging glove 100 to indicate to the visually impaired user that he or she is holding a pizza box).

As to Claim 7:
	Moore in view of Minoni discloses the device of claim 4, wherein the text source is based on conductive ink printed on an insulating medium such as the traditional book wherein the ingestion layer comprises a contact scanner type sensor that exploits the electrical impedance contrast between the inked zone and the pristine paper zone, wherein the sensor of the device is modified to use a grid of sensor elements each of which is a miniature capacitor with one of its conducting plates is designed to be significantly smaller than the other, wherein each element in the grid independently measures the change in capacitive coupling between its pair of conducting plates that is induced when any inked part of the printed page come in to overlap the smaller plate thereby increasing the capacitive coupling between the plates (Moore, see paragraph [0032], where Moore discloses that Each of the one or more proximity sensors 154 is coupled to the communication path 120 and communicatively coupled to the one or more processors 130. Each of the one or more proximity sensors 154 may be any device capable
of outputting a proximity signal indicative of a proximity of the imaging glove 100 to another object. In some embodiments, the one or more proximity sensors 154 may include a laser scanner, a capacitive displacement sensor, a Doppler effect sensor, an eddy-current sensor, an ultrasonic sensor, a magnetic sensor, an optical sensor, a radar sensor, a sonar sensor, or the like. Some embodiments may not include the one or more proximity sensors 154, such as embodiments in
which the proximity of the imaging glove 100 to an object is determine from inputs provided by other sensors ( e.g., the one or more cameras 144, the one or more speakers 140, etc.) or embodiments that do not determine a proximity of the imaging glove 100 to an object), wherein the changed amount in capacitive coupling is related to the discrete states of ON (inked zone) and OFF (ink free pristine zone) for the small area assigned to each element in the grid, wherein the ingestion can be performed in no-light conditions, eliminating the need for the illuminating elements necessary for optical sensors in the device of claim 4 and making the device more compact (Moore, see paragraph [0025], where Moore discloses that each of the one or more cameras 144 is coupled to the communication path 120 and communicatively coupled to the one or more processors 130. Each of the one or more
cameras 144 may be any device having an array of sensing devices (e.g., pixels) capable of detecting radiation in an ultraviolet wavelength band, a visible light wavelength band, or an infrared wavelength band. Each of the one or more cameras 144 may have any resolution. The one or more cameras 144 may include an omni-directional camera, or a panoramic camera. In some embodiments, one or more optical components, such as a minor, fish-eye lens, or any other type
of lens may be optically coupled to at least one of the one or more cameras 144).

As to Claim 11:
	Moore in view of Minoni discloses the device of claim 1, wherein the receiver receives information from the first and the second senses, wherein the converter extracts an environmental cue or a plurality of them from the information in the first sense by applying a suite of machine logic and generates a trans- sensory cue or a plurality of them based on content of each extracted environmental cue, wherein the converter uses asynchronous time control protocol for its extraction logic for prescribed types of environmental cues for which it takes more time in their analytics to eliminate congestion of time-critical cues in their timely presentation to the user, wherein at any given moment, the raw data in the second sense and the trans- sensory cues are consolidated and available to be presented through the second sense, wherein the presenter consolidates aggregate raw primary data and the converted cues, wherein presenter presents the consolidated information, and comprising: a) a converter method that extracts an environmental cue or a plurality of them from the received information in the first sense and convert each cue into a trans-sensory cue in the second sense or in the tactile sense; b) the device logic methods that orchestrate repeating cycles of receiver- converter-presenter operations are modified in such a way that the user receives the converted information in synchrony with changes occurring in dynamic content of the received information wherein the changes are due to his own actions as well as causes beyond user's own agency. c) a presenter logic method that consolidates and prioritizes the converted information. (Moore, see claim rejection for claim 1)


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. US 20160171907 Al in view of Minoni et al. US 20110188783 Al in further view of Dhar et al. US 20180350264 Al.


As to Claim 9:
	Moore in view of Minoni does not explicitly disclose claim 9. However in an analogous art, Dhar discloses the device of claim 3, wherein the second sense in which the ingested character symbols are presented is tactile sense and each character symbol is translated into the corresponding braille letter which is manifested by the presentation layer using an embodiment of dynamically programmable braille, wherein the ingestion layer and the presentation layer are physically integrated into a single device unit with the conversion layer optionally sandwiched between them, and with a covering element on the top leaving enough space to have a finger inserted between the cover and the rest of the device and securely hold it in place, wherein the lateral dimension of the integrated unit is determined by the larger of the two areas: the size of the contact scanning sensor grid and the size of the single dynamically programmable braille embodiment, wherein the ingestion layer is laid at the bottom of the integrated device so that its sensor grid is in direct contact with the text-bearing surface of the source object when in use, wherein the presentation layer employs an embodiment of the mobile electronic braille of a footprint that fits within the touch sensitive area of the user fingertip, wherein the presentation layer is laid on top of the structure with its programmable braille exposed on the top of the integrated unit so that when the user inserts his fingertip into the space between the device and its topmost cover, its skin is securely in contact with the braille underneath, wherein after the device is turned on and the sensor device is put to standby mode, reading begins when the user inserts his finger into the device and place it on top of the text-bearing surface, wherein the ingestion device is instructed to go into a looping mode in which the ingestion and conversion operations are repeated indefinitely until instructed to pause by the device logic, wherein whenever a valid new character symbol, inclusive of a null symbol that corresponds to a whitespace in print, is extracted by the conversion logic, it is presented through the programmable braille to be touch-read through the inserted fingertip, wherein the user completes read a whole line of text by traversing his finger and the attached device horizontally across the page or the text bearing object until he receives a consecutive series of null symbols indicating he is on the blank margin area of the page or physically sense the edge of the book, wherein the user lifts the device by raising his finger or hand off the page, moves down a line, reposition the device at the beginning of the next line and repeats the process to continue reading (Dhar, see figure 4A and 4B and paragraphs [0006] and [0007], where Dhar discloses the method includes receiving one or more characters on a first computing device. Each character is encoded into a braille code, the braille code is represented by a matrix of pre-defined size. For each character, the braille code is divided into a first part and a second part. A first vibration output is provided corresponding to the first part of braille code via the first computing device and a second vibration output is provided corresponding to the second part of the braille code via a second computing device. The combination of the first vibration output and the second vibration output is sensed by a user to recognize each character of the one or more characters. According to another aspect of the present disclosure, a system having a first computing device and a second computing device is disclosed, the second computing device is in communication with the first computing device. The first computing device includes a user interface and a feedback application running on the first computing device. The user interface is configured to receive one or more characters representing sensitive information related to a user. The feedback application is configured to encode each character into a braille code, wherein the braille code is represented by a matrix; for each character, convert the braille code into a first part and a second part; provide a first vibration output corresponding to the first part of braille code via the first computing device; and provide a second vibration output corresponding to the second part of the braille code via a second computing device, wherein the combination of the first vibration output and the second
vibration output is sensed by the user to validate each character of the one or more characters). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Moore and Minoni with Dhar. One would be motivated to modify Moore and Minoni by disclosing the subject matter of claim 9 as taught by Dhar thereby a new interfaces and techniques, which can provide them implicit feedback or output to the users in different environmental and social settings (Dhar, paragraph [0005]).


As to Claim 10:
	Moore in view of Minoni does not explicitly disclose the subject matter of claim 10. However in an analogous art, Dhar discloses device of claim 2, wherein presentation layer presents a braille symbol in the tactile sense, using a dynamically programmable braille unit comprising a set of embossment actuator units, wherein each embossment actuator unit comprises a localized element that is instructed by a control logic to switch between a pair of tactile stimulus patterns, wherein the user senses each tactile pattern actuated by the actuator unit and interprets the received sensation as an ON or an OFF state, wherein the embossment actuators are in contact with user body parts geometrically arranged to allow their states (ON/OFF) to be sensed simultaneously and distinctly from each other by the user and their collective contemporaneous state is interpreted as one of the braille character symbols, wherein the state transition between ON and OFF for each element of the braille unit is choreographed by the presentation logic to generate an animated sensation of its transition happening during continuous lateral movement of user's fingertip on its surface where in fact the finger remains at rest with respect to the touched surface of the braille, wherein the presentation layer avails itself of a set of functions comprising:a) the presentation layer receives a user feedback signal through a mechanism actualized on its embodiment and relays the received feedback information to the device control logic; b) the braille unit employs an extra set of embossment actuator units set apart from the essential actuator units dedicated to representing all letters in the braille set, and the presentation instructs the extra embossment units to communicate auxiliary information pertinent to a character that is being presented or to express an operational status of the device, such as its battery status or an error code, etc (Dhar, see figure 4A and 4B and paragraphs [0006] and [0007], where Dhar discloses the method includes receiving one or more characters on a first computing device. Each character is encoded into a braille code, the braille code is represented by a matrix of pre-defined size. For each character, the braille code is divided into a first part and a second part. A first vibration output is provided corresponding to the first part of braille code via the first computing device and a second vibration output is provided corresponding to the second part of the braille code via a second computing device. The combination of the first vibration output and the second vibration output is sensed by a user to recognize each character of the one or more characters. According to another aspect of the present disclosure, a system having a first computing device and a second computing device is disclosed, the second computing device is in communication with the first computing device. The first computing device includes a user interface and a feedback application running on the first computing device. The user interface is configured to receive one or more characters representing sensitive information related to a user. The feedback application is configured to encode each character into a braille code, wherein the braille code is represented by a matrix; for each character, convert the braille code into a first part and a second part; provide a first vibration output corresponding to the first part of braille code via the first computing device; and provide a second vibration output corresponding to the second part of the braille code via a second computing device, wherein the combination of the first vibration output and the second
vibration output is sensed by the user to validate each character of the one or more characters). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Moore and Minoni with Dhar. One would be motivated to modify Moore and Minoni by disclosing the subject matter of claim 10 as taught by Dhar thereby a new interfaces and techniques, which can provide them implicit feedback or output to the users in different environmental and social settings (Dhar, paragraph [0005]).


Allowable Subject Matter
Claims 14-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming 112 rejections and 101 rejection.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON M ROSARIO whose telephone number is (571)270-1866.  The examiner can normally be reached on Monday-Friday, 9am-6pm,EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nguyen Chanh can be reached on (571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                    /NELSON M ROSARIO/                                                                                    Primary Examiner, Art Unit 2624